Citation Nr: 1700533	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating prior to October 15, 2007, a disability rating greater than 10 percent prior to February 6, 2009, and a disability rating greater than 30 percent beginning February 6, 2009 for gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was most recently remanded by the Board in February 2016. 

A brief description of the procedural history is necessary to clarify the issues on appeal and the actions taken herein.  The RO initially granted service connection for the Veteran's GERD and assigned a noncompensable rating in January 2000.  In August 2005, the Veteran filed a claim for increased rating.  The RO later issued an October 2005 rating decision continuing the noncompensable rating.  

On November 22, 2006, the Veteran filed a Notice of Disagreement (NOD).  The RO noted that this NOD was untimely and therefore considered it as an increased rating claim.  See Correspondence.  In response to this claim, the RO continued the Veteran at a noncompensable rating in a March 2007 rating decision.  Following this, the Veteran filed a timely NOD in October 2007.  

The RO then issued a January 2008 rating decision granting a 10 percent evaluation.  This increased rating became effective October 15, 2007 as the RO considered this to be the Veteran's date of claim.  See January 2008 Rating Decision.  However, as discussed, the October 15, 2007 correspondence was actually an NOD and not an increased rating claim.  Therefore, the Board has expanded the period on appeal to correctly reflect the Veteran's true date of claim, November 22, 2006.  Finally, in a rating decision dated February 2009, the RO assigned a 30 percent rating effective February 6, 2009.  

Correspondingly, as the Agency of Original Jurisdiction (AOJ) did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In June 2007, the Veteran indicated that his service connected GERD interfered with his ability to work.  See VAMC records.  This statement raises the issue of entitlement to a TDIU.  The claim for TDIU is part and parcel of the determination for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Board has jurisdiction over this issue, it must be remanded for further development.

The issue of entitlement to a TDIU as a result of service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From November 22, 2006, to October 15, 2007, the Veteran's GERD produced a combination of symptoms to include pyrosis (heartburn), acid reflux, vomiting, and sleep disturbance,.

2.  Prior to February 6, 2009, the Veteran's GERD was not manifested by considerable impairment of health.

3.  From February 6, 2009, the Veteran's GERD has not been manifested by material weight loss and hematemesis or melena with moderate anemia or other symptom combination productive of severe impairment of health. 






CONCLUSIONS OF LAW

1.  From November 22, 2006, to October 15, 2007, the criteria for a 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 (2016).

2.  Prior to February 6, 2009, the criteria for an evaluation greater than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 (2016).

3.  From February 6, 2009, the criteria for an evaluation greater than 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The duty to notify has been met.  See December 2006 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

In pertinent part, this claim was remanded in July 2010 to obtain outstanding treatment records and in February 2016 to obtain outstanding treatment records and a VA examination regarding GERD.  Such was accomplished.  See March 2016 VA Examinations and VAMC records.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rules and Regulations

Disability evaluations are determined by the application of a schedule of ratings which are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2016); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 58 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD has been rated by analogy under Diagnostic Code (DC) 7346 (hiatal hernia).  Pursuant to DC 7346, a 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Factual Background

VA treatment records dated in June 2007 include the Veteran's reports of acid reflux and vomiting.  See VAMC records.  He also specified that these symptoms caused him to wake up at night, disturbing his sleep. 

In January 2008, the Veteran underwent a VA examination for GERD.  He reported symptoms of chest pain, acid reflux, occasional nausea/vomiting, and disrupted sleep.  On his second VA examination in February 2009, he reported worsening symptoms, such that he missed four to five days of work per year due to reflux problems.  He described having acid all the way up his throat, with daily burning chest pain and sharp radiating pain in his left arm.  He also reported having daily pyrosis, sleep disturbance, spitting up and occasional vomiting about one to two times per week.  However, his labs were negative for anemia and showed no signs of blood loss.  The examiner concluded the Veteran had uncontrolled GERD.  

The Veteran was most recently afforded a VA examination in March 2016.  He reported persistent recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance, and vomiting.  He indicated that his symptoms of sleep disturbance and vomiting occurred on average four times per year lasting less than one day.  Id. 

The remaining medical evidence pertaining to his GERD is generally consistent with the VA examiners' findings.  See VAMC records.  



Analysis

As discussed above, the Board has expanded the period on appeal to properly reflect the Veteran's date of claim as November 22, 2006.  That said, in resolving all doubt in favor of the Veteran, the Board finds that entitlement to a 10 percent rating is warranted prior to October 15, 2007.  In making this finding, the Board relies on the June 2007 VA treatment records, which indicate symptoms of pyrosis, acid reflux, vomiting, and sleep disturbance that closely approximate a 10 percent rating under DC 7346.  See VAMC records.  

The Board recognizes that the record is devoid of medical evidence documenting symptoms of GERD prior to the June 2007 VA treatment records.  Nevertheless, the Veteran's statements in June 2007 indicate that his symptoms were likely present earlier than his date of treatment.  He reports his symptoms had been "waking him up at night."  As his claim was filed mere months before he sought treatment, it is reasonable to assume these symptoms were present as of that date.  Therefore, the Board will afford him the benefit-of-the-doubt and assign a 10 percent rating effective November 22, 2006.

By the same token, the evidence does not establish that the Veteran's service-connected GERD warrants the next higher (30 percent) rating prior to February 6, 2009.  In pertinent part, during this time, his GERD was manifested by daily acid reflux, pyrosis, sharp chest pain and occasional nausea and vomiting.  See January 2008 VA examination and VAMC records.  There was no indication that these symptoms caused considerable impairment to health to warrant a higher disability rating under DC 7346.  As such, the Board finds that a rating in excess of 10 percent cannot be granted for the period prior to February 6, 2009. 

The evidence also does not establish that the Veteran's service-connected GERD warrants the next higher (60) percent rating from February 6, 2009.  The symptomatology following his February 2009 and March 2016 VA examinations is consistent with a 30 percent rating.  There is no evidence of material weight loss, hematemesis, melena, anemia, or any symptoms productive of severe impairment of health to warrant a 60 percent rating.  Thus, the Board finds that a rating in excess of 30 percent for GERD cannot be granted from February 6, 2009. 

The Board has reviewed the remaining diagnostic codes relating to disabilities of the digestive system and finds that they are not applicable.  There is no evidence that the Veteran has been diagnosed with any other esophagus or stomach conditions associated with his GERD to warrant an increased rating under another DC relating to the digestive system.  As such, an increased rating cannot be assigned under DC 7200-7345 or 7347-7354.  38 C.F.R. § 4.114, DC 7200-7345, 7347-7354 (2016).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria under DC 7346 specifically contemplate the Veteran's reported symptoms of GERD and a higher rating is still available for symptomatology more severe than the Veteran's.  Accordingly, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is not necessary.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 10 percent rating, effective November 22, 2006, to October 15, 2007, is granted. 

Entitlement to a disability rating greater than 10 percent prior to February 6, 2009 is denied

Entitlement to a disability rating greater than 30 percent beginning February 6, 2009 for GERD is denied. 


REMAND

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  Nonetheless, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim or the appropriate claim form.  In order for the Veteran's TDIU to be fully and fairly adjudicated it is necessary that he have the opportunity to provide the information necessary to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

2.  After the requested development has been completed, the RO shall review and adjudicate the claim for TDIU.  If the claim is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


